 Case 2:18-cv-00164-JRG Document 55 Filed 12/14/18 Page 1 of 1 PageID #: 456



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

ASHLEY HARVEY, INDIVIDUALLY AND                   §
AS NEXT FRIEND OF L. H., A MINOR,                 §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:18-CV-00164-JRG
                                                  §
CARTHAGE ISD, OTIS AMY, SCOTT                     §
SURRATT, DR. JOSEPH GLENN                         §
HAMBRICK,                                         §
                                                  §
                Defendants.                       §

                                            ORDER

       The Court issues this Order sua sponte. Having considered Defendant Carthage

Independent School District’s (“CISD”) Motion for Sanctions and Request for Show Cause
    .
Hearing (Dkt. Nos. 53, 54), the Court is of the opinion that expedited briefing is appropriate.

Accordingly, it is ORDERED that Plaintiff shall file its Response on or before December 19, 2018

by 12:00 PM. No reply or sur-reply is to be filed without leave of the Court.

       Additionally, the Court SETS a hearing on the Motion on Friday, December 21, 2018, at

9:00 A.M. before the undersigned in Courtroom 106, Sam B. Hall, Jr. Federal Courthouse,

Marshall, TX. All counsel-of-record are ORDERED to be present at such hearing.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 14th day of December, 2018.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
